MORRIS, Judge.
Defendant has abandoned all but three of his assignments of error for failure to argue them in his brief. Rule 28, Rules of Practice in the Court of Appeals of North Carolina.
*293The first assignment of error argued in defendant’s brief relates to the denial of his motion for a continuance. Defendant maintains it was prejudicial error for the trial court to deny his motion for a continuance after the solicitor read the court calendar in the presence of prospective jurors, since the calendar contained charges against the defendant other than the charges for which he was tried and convicted. We find no merit in defendant’s argument that the minds of the jurors in this case were prejudiced by their hearing other charges against the defendant prior to his trial. We note that the record reveals that the only charge against the defendant read in the presence of prospective jurors, other than the one for which defendant was tried and convicted, was the charge of robbery with a dangerous weapon. The prospective jurors were not in the courtroom when other charges against the defendant were read aloud by the solicitor. Defendant has failed to show he was prejudiced by the reading of this charge. Moreover, counsel for the defendant had ample opportunity to challenge prospective jurors on voir dire if he felt they were influenced by the reading of the charge.
Defendant next contends that the trial court committed prejudicial error in refusing to admit testimony as to the dangerous character of the deceased. We fail to see how defendant was prejudiced by the trial court’s failure to permit such testimony earlier in the trial when both the defendant and one of his witnesses later were permitted to testify that Staley had a reputation and character in the community for being a violent and dangerous fighting man. This assignment of error is overruled.
Defendant’s final assignment of error relates to the denial of his motions for judgment as of nonsuit and directed verdict.
“By introducing testimony at the trial, defendant waived his right to except on appeal to the denial of his motion for nonsuit at the close of the State’s evidence. His later exception to the denial of his motion for nonsuit made at the close of all the evidence, however, draws into question the sufficiency of all the evidence to go to the jury.” State v. Davis, 24 N.C. App. 683, 211 S.E. 2d 849 (1975), citing State v. Mull, 24 N.C. App. 502, 211 S.E. 2d 515 (1975), and State v. McWilliams, 277 N.C. 680, 687, 178 S.E. 2d 476 (1971).
*294Considering the evidence in the light most favorable to the State, giving the State the benefit of every reasonable inference to be drawn therefrom, as we must on motion for nonsuit, State v. Goines, 273 N.C. 509, 160 S.E. 2d 469 (1968), we conclude there is plenary evidence in the record from which the jury could find defendant committed the offense charged. Defendant’s motions for judgment as of nonsuit were properly denied.
Defendant received a fair trial free from prejudicial error.
No error.
Judges Britt and Arnold concur.